Citation Nr: 0306385	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  99-09 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the hands and feet.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected tinnitus, to include the issue of 
entitlement to an extraschedular rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran had verified active duty from September 1968 to 
August 1971, and from February 1975 to January 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 decision by the RO in Columbia, 
South Carolina which, in pertinent part, granted service 
connection for tinnitus with a 10 percent rating, and denied 
service connection for residuals of frostbite of the feet and 
hands.  In October 2000, the Board remanded these issues to 
the RO for further evidentiary development.  The case was 
subsequently returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Frostbite of the hands or feet during service is not 
shown, and any current disabilities of the hands or feet 
began years after service and are unrelated to service.

3.  Since the effective date of service connection, the 
veteran has received the maximum 10 percent schedular rating 
for tinnitus.  The condition does not present an exceptional 
or unusual disability picture rendering impracticable the 
application of the regular schedular rating standards.


CONCLUSIONS OF LAW

1.  Residuals of frostbite of the hands and feet were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  Since the effective date of service-connection, tinnitus 
has been no more than 10 percent disabling.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 3.321 (2002); 38 C.F.R. § 
4.87a, Diagnostic Code 6260 (1998), 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial March 1999 rating decision, in 
the April 1999 statement of the case, in supplemental 
statements of the case dated in September 1999 and November 
2002, in an October 2000 Board decision, and in a letter 
dated in October 2001, have provided the veteran with 
sufficient information regarding the applicable rules.  The 
veteran and his representative have submitted written 
arguments and testimony.  The letters, the statement of the 
case, the supplemental statements of the case and the Board 
remand provided notice to the veteran of what was revealed by 
the evidence of record.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefit sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board notes that the veteran failed to report for a VA 
examination scheduled to evaluate his claimed residuals of 
frostbite of the hands and feet, and that he was previously 
informed by a letter dated in October 2001 that his claim 
would be evaluated based on the evidence of record if he 
failed to report for such examination without good cause.  
The veteran also failed to respond to a VA letter asking him 
to provide evidence that his tinnitus interfered with his 
employment or required frequent periods of hospitalization.  
The duty to assist is not a one-way street, and the veteran 
has failed to cooperate in developing his claims.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  If a veteran desires help 
with his claims, he must cooperate with VA's efforts to 
assist him, to include reporting for scheduled examinations.  
Id.  See also Hyson v. Brown, 5 Vet. App. 262 (1993).  
Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims.  38 C.F.R. §§ 
3.326, 3.327, 3.655 (2002).  As the claim for service 
connection for residuals of frostbite of the hands and feet 
is an initial claim for compensation, the Board has reviewed 
this claim based on the evidence of record.

Factual Background

The Board notes that the veteran's original claims folder was 
lost.  In July 1985, the VA Records Processing Center stated 
that they had made a general "circularization" to find the 
veteran's original claims folder, but that the claims folder 
could not be found and they were enclosing a "rebuilt" 
folder (containing only a few records which could be 
located).  The rebuilt claims file shows that the RO 
continued to search for the original claims folder but that 
such attempts were unsuccessful.

A review of the veteran's service medical records shows that 
on medical examination performed for enlistment purposes in 
September 1968, the veteran's feet were listed as normal.  
The only abnormality noted with respect to his upper 
extremities was of his left elbow.

A May 1969 treatment note (which has been entirely crossed 
out and initialed) indicates that the patient had frostbite 
on the lateral aspect of the left hand.  On medical 
examination performed for separation purposes in May 1971, 
the veteran's upper extremities and feet were listed as 
normal.

During an October 1971 VA examination performed to evaluate 
the veteran's complaints regarding his back, no abnormalities 
of the hands or feet were noted.

On medical examination performed for enlistment purposes in 
February 1975, prior to the veteran's second period of active 
duty service, the veteran's upper extremities and feet were 
listed as normal.  In a report of medical history completed 
in February 1975, the veteran denied a history of foot 
trouble.  He did not report a history of frostbite.

A March 1981 treatment note shows that the veteran complained 
of numbness in the fingers of both hands.  He said his 
fingers constantly felt cold three weeks ago.  On 
examination, the fingertips of the left hand felt numb, with 
no edema or ecchymosis.  There was no tingling, and 
circulation looked good.  The diagnostic assessment was 
chilblains.  In an addendum by a physician's assistant, it 
was noted that the veteran's fingertips were cold throughout 
a 3-week field problem, although he was wearing gloves.  On 
examination, there were no skin changes to suggest a cold 
injury.  The examiner opined that the veteran might well be 
hypersensitive to cold, and indicated that no treatment was 
required at that time.

On medical examination performed for separation purposes in 
January 1985, the veteran's upper extremities and feet were 
listed as normal.  In a report of medical history completed 
in January 1985, the veteran denied a history of foot 
trouble.  He did not report a history of frostbite.

At a November 1985 VA examination, the veteran complained of 
hearing loss and ringing in his ears since 1977.  He did not 
complain of foot or hand disabilities.  On examination, there 
were no abnormalities of the hands, feet, or cardiovascular 
system.  There were no obvious neurological deficits.

At a December 1985 VA audiological examination, the veteran 
complained of constant tinnitus.

Private medical records dated from 1987 to 1997 reflect 
treatment for a variety of conditions, but are negative for 
tinnitus or for disabilities of the hands or feet.  On 
physical examination in July 1990, peripheral pulses were +2.  
On neurological examination, sensation was intact to light 
touch in the extremities.  It was noted that there were no 
anesthesias or paresthesias.  In August 1990, the veteran 
complained of pain in the balls of his feet and in his heels 
for the past two years.  He said he saw a podiatrist six 
months ago for this problem, and received Cortisone 
injections in his heel and arch.  The examiner noted that the 
veteran's feet hurt and were weak.  An X-ray study was 
planned.  In February 1991, the veteran complained of 
intermittent left heel soreness; it was noted that an X-ray 
study of the left heel was normal.  The diagnosis was left 
heel pain, improving.  In March 1991, the veteran complained 
of numbness in his forearms and thumbs.  On examination, 
there were good pulses, and no trophic changes.  The 
diagnostic assessment was neuropathy-like symptoms of the 
hands, doubt if carpal tunnel syndrome.  In April 1991, 
tendonitis of the left heel was diagnosed.  In March 1993, 
the veteran was diagnosed with plantar fasciitis of the left 
heel.

An April 1997 VA outpatient treatment record shows that the 
veteran reported that the mill where he worked was shut down.  
He requested a doctor's statement indicating that he was able 
to work, since he had found another job.  The doctor 
indicated that the veteran had fully recovered from his prior 
hernia surgery and was able to work without any restrictions.

In November 1998, the RO received the veteran's claim for 
service connection for residuals of frostbite of the feet.  
He asserted that he incurred frostbite of both feet in the 
1980s in Augsberg, Germany.  He said he had constant ringing 
in both ears.

In November 1998, the veteran was examined a by Ear 
Technologies.  Audiological testing was performed for the 
benefit of his employer.  It was noted that the veteran 
complained of severe ringing in one or both ears.  He was 
advised to continue to wear hearing protection when exposed 
to loud noises at work or at home.

At a January 1999 VA ear examination, the veteran complained 
of bilateral tinnitus.  He related that this condition 
bothered him greatly in all situations, and that he could not 
sleep at night due to tinnitus.  He said his tinnitus changed 
in frequency and volume.  On examination, it was noted that 
the veteran was intolerant to loud noises.  The diagnosis was 
bilateral high frequency sensorineural hearing loss.

At a January 1999 VA audiological examination, the veteran 
complained of bilateral tinnitus which was most severe at 
night, as well as intolerance to loud noises.  He denied 
vertigo since 1983.  The diagnostic impressions were high 
tone sensorineural hearing loss worse in the right ear and 
probably secondary to acoustic trauma, and tinnitus and 
recruitment secondary to the first diagnosis.

In a March 1999 rating decision, the RO established service 
connection for tinnitus, rated 10 percent disabling.

At a July 1999 RO hearing, the veteran essentially reiterated 
his assertions.  He said that he had cold exposure in Germany 
in 1981 during service.  He said he was on an excursion for 
three weeks, at the end of which his fingers were numb.  He 
said that during the excursion he was sleeping on a metal 
floor with no heat.  He said he then took a bath, after which 
his hands and feet felt like he had been given Novocain.  He 
said his hands and feet were numb for two months, and the 
feeling returned in mid-April.  He contended that his feet 
were treated during service, after the excursion.  He said 
that currently he had no complaints with respect to his 
hands, but he had pain in his feet.  He asserted that he had 
nerve damage in his feet, and said he had no external 
symptoms in his feet.  He said he started having foot trouble 
in 1986, and he went to see a private podiatrist, Dr. 
"Benzol", for about two months, sometime between 1991 and 
1993.  He said he received Cortisone shots for foot pain, but 
the injections did not help.

In October 2000, the Board remanded the case to the RO 
primarily for an attempt to obtain additional medical 
records, and to ask the veteran for records showing that he 
has marked interference with employment or has frequent 
periods of hospitalization due to his tinnitus.

In January 2001, the RO wrote to the veteran and asked him to 
identify treatment providers who treated him for residuals of 
frostbite since service.  

By a letter dated in March 2001, the RO wrote to Dr. G. 
Bentzel and requested a copy of the veteran's medical 
records.

By a letter to the veteran dated in October 2001, the RO 
informed him of the VCAA and of the requirements for an 
extraschedular rating for tinnitus.  The RO also informed him 
that no records had been received from Dr. Bentzel.  He was 
asked to identify anyone who treated him for tinnitus or 
residuals of frostbite.  He was asked to submit employment 
records verifying that he experienced marked interference 
with employment or that he had frequent periods of 
hospitalization for his tinnitus.

By a letter to the veteran dated in October 2001, the RO 
informed him that a VA examination had been scheduled, and 
that if he failed to report for such examination without good 
cause, his claim would then be decided based on the evidence 
of record.  The veteran subsequently failed to report for a 
scheduled VA cold injury protocol examination.

At a November 2001 VA audiological examination, the examiner 
noted that the claims file was reviewed.  The veteran 
reported that he had been working in the weave room of a 
cotton mill since 1988, and wore ear plugs while on the job.  
He said it was a very loud area.  He complained of bilateral 
tinnitus since 1983.  He said the tinnitus occurred at least 
eight times per day, and occasionally woke him up at night.  
He said it was an awful problem.  The examiner diagnosed 
hearing loss.  It was noted that the veteran complained of 
loud sounds bothering him.

By a statement dated in March 2003, the veteran's 
representative asserted that the veteran had received 
insufficient notice of 38 C.F.R. § 3.655, and that therefore 
his VA examination should be rescheduled, and he should again 
be notified of the applicable regulation if he should again 
fail to report for such examination.

Analysis

Service Connection for Residuals of Frostbite of the Hands 
and Feet

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  

The Board notes that the veteran failed to report for a VA 
examination scheduled to evaluate his claimed cold injury 
residuals, without demonstrating good cause for such failure.  
As this is an initial compensation claim, the claim will be 
rated based on the evidence of record.  38 C.F.R. § 3.655 
(2002).

The veteran claims service connection for residuals of 
frostbite of the feet which he asserts was incurred during 
military service.  The Board notes that the RO has 
adjudicated the claim as entitlement to service connection 
for residuals of frostbite of the hands and feet, although 
the veteran has never specifically claimed service connection 
for residuals of frostbite of the hands.  Nonetheless, as the 
issue has been developed for appellate review, it will be 
adjudicated by the Board.

The service medical records are negative for a cold injury of 
the feet.  Records show that the veteran was treated for 
complaints of numb fingers in March 1981.  In an addendum by 
a physician's assistant, it was noted that the veteran's 
fingertips were cold throughout a 3-week field problem, 
although he was wearing gloves.  On examination, there were 
no skin changes to suggest a cold injury.  The examiner 
opined that the veteran might well be hypersensitive to cold, 
and indicated that no treatment was required at that time.  
On medical examination performed for separation purposes in 
January 1985, the veteran's upper extremities and feet were 
listed as normal.  In a report of medical history completed 
in January 1985, the veteran denied a history of foot 
trouble.  He did not report a history of frostbite.  Service 
medical records are negative for a diagnosis of frostbite of 
the hands or feet, and are negative for a diagnosis of 
residuals of a cold injury to the hands or feet.

Although a May 1969 treatment note reflects a diagnosis of 
frostbite on the lateral aspect of the left hand, this record 
was entirely crossed out on the original service medical 
record, and thus it appears that this entry was erroneously 
made in the veteran's service medical records.  Moreover, the 
veteran has stated that his cold exposure occurred during 
service in 1981, not 1969.

The medical evidence does not demonstrate that the veteran 
has current residuals of frostbite of the hands or feet.  
Service connection may only be granted if there currently is 
a disability from a disease or injury in service.  Degmetich 
v. Brown, 104 F.3d 1328 (1997).  

The veteran has asserted that he incurred cold injuries to 
his hands and feet during his period of active service, and 
that he currently has a bilateral foot disability as a 
result.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against the claim for 
service connection for residuals of frostbite of the hands 
and feet.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Higher Rating for Tinnitus 

The veteran contends that his service-connected tinnitus is 
more disabling than currently evaluated.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 4 
(2002).  Separate diagnostic codes identify the various 
disabilities.

Prior to June 10, 1999, the rating schedule provided that 
tinnitus is rated 10 percent when it is persistent as a 
symptom of head injury, concussion, or acoustic trauma. 38 
C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  Effective June 
10, 1999, the rating schedule provides that tinnitus is rated 
10 percent if it is recurrent.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002).  

The RO has assigned a 10 percent rating for tinnitus as of 
the date service connection became effective, and this is the 
maximum schedular rating for tinnitus.  The veteran has not 
demonstrated that his tinnitus produces marked interference 
with employment, or frequent periods of hospitalization.

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  Such factors do not 
appear in this case, and the schedular 10 percent rating 
which has been assigned for tinnitus adequately compensates 
the veteran for the related industrial impairment.  See 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  The Board does not have the authority to assign an 
extraschedular rating in the first instance, and under the 
facts presented there is no basis for the Board to refer this 
issue to designated VA officials for consideration of an 
extraschedular rating. Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The preponderance of the evidence is against the claim for a 
higher rating for this disability.  Thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert, supra.

ORDER

Service connection for residuals of frostbite of the hands 
and feet is denied.

A higher rating for tinnitus is denied.


	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

